DETAILED ACTION
Drawings
The drawings were received on 2/24/20.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tim Meagher on 4/20/21.
The application has been amended as follows: 

1.	(Currently Amended)  A communication network 
a control plane to enable transmission of control data in the network; 
a user plane to enable transmission of user data to and/or from user equipment which is connected to the network; and 
a set of network functions which comprise user plane functions operating in the user plane and control plane functions operating in the control plane, 
wherein the control plane functions include a session management function configured to select one or a linked series of user plane functions to be used in a data communication session involving the user equipment; 
wherein the network is configured to provide, as one of the network functions, an application function which supports an application executed by the user equipment, the application function being provided as a combination of an application function control plane part operating in the control plane and an application function user plane part operating in the user plane and configured for application-specific processing of user data associated with the application, wherein: 
the application function user plane part is selected from a plurality of application function user plane parts, each of the plurality of application function user plane parts being accessible via one or more user plane functions; and 
the application function control plane part is configured with identification information identifying the plurality of application function user plane parts and to communicate with the session management function to enable said function to select the one or the linked series of user plane functions so as to establish a network path from the user equipment to said selected application function user plane part.
2.	(Previously Presented)  The communication network according to claim 1, wherein the application function control plane part is configured to: 
select the application function user plane part, and 
provide data indicative of the selected application function user plane part, or indicative of the network path which is to be established, to the session management function to enable said function to select the one or the linked series of user plane functions to the selected application function user plane part.
3.	(Previously Presented)  The communication network according to claim 1, wherein the application function part control plane is configured to: 
identify a subset of the plurality of application function user plane parts; 
provide data indicative of the subset of application function user plane parts, or indicative of the network path which is to be established to one or more of the subset, to the session management function; 
wherein the session management function is configured to select the one or the linked series of user plane functions based on said data.
4.	(Previously Presented)  The communication network according to claim 1, wherein the data provided to the session management function comprises network-level information, including but not limited to one or more of: 
an identifier indicative of an application function user plane part; 
a location of an application function user plane part; 
an identifier of the user equipment; 
an identifier or a serving area of one or more of the selected one or linked series of user plane functions; and 
a data network name of a data network which comprises an application function user plane part.
5.	(Previously Presented)  The communication network according to claim 1, wherein the data provided to the session management function comprises application-level information, including but not limited to one or more of: 
an identifier of the application; and 
an identifier of the application-specific processing to be performed by an application function user plane part.
6.	(Previously Presented)  The communication network according to claim 1, wherein the control plane functions of the network further include a policy function which performs policy control for quality of service in the network, and wherein the session management function is configured to select the one or the linked series of user plane functions further based on policy data provided by the policy function.
7.	(Original)  The communication network according to claim 6, wherein the application function user plane part is selected further based on the policy data.
8.	(Previously Presented)  The communication network according to claim 1, wherein the control plane functions of the network further include an access management function for authenticating and authorizing user equipment so as to enable the user equipment to register with the network, and wherein the application function control plane part is configured to subscribe to the access management function with a list of identifiers of user equipment so as to be notified when the user equipment identified on the list registers with the network.
9.	(Previously Presented)  The communication network according to claim 8, wherein the access management function is further configured to: 
manage mobility of the user equipment; and 
signal the application function control plane part when the user equipment changes location.
10.	(Previously Presented)  A network node or a distributed system of network nodes configured as the application function control plane part in the communication network according to claim 1, comprising: 
a data storage comprising the identification information identifying the plurality of application function user plane parts; 
a network interface to the network; 
a processor system configured to communicate via the network interface with the session management function to enable said function to select the one or the linked series of user plane functions so as to establish the network path from the user equipment to said selected application function user plane part.
11.	(Previously Presented)   A network node or a distributed system of network nodes configured as the application function user plane part in the communication network according to claim 1, comprising: 
a network interface to the network and configured to receive or send the user data associated with the application executed by the user equipment; 
a processor system configured to perform the application-specific processing of the user data.
12.	(Previously Presented)  The network node or the distributed system of network nodes according to claim 11, configured as at least one of: 
a streaming server; 
a transcoder; 
a storage server; and 
a stream synchronizer.
13.	(Previously Presented)  A network node or a distributed system of network nodes configured as the session management function in the communication network according to claim 1, comprising: 
a network interface to the network and configured to receive data from the application function control plane part which is indicative of the selected application function user plane part, or indicative of the network path which is to be established; 
a processor system configured to, via the network interface, select the one or the linked series of user plane functions to be used in the data communication session involving the user equipment, wherein said selection is based on the data received from the application function control plane part.
14.	(Previously Presented)  A method for providing an application function in a communication network, wherein the network comprises a plurality of network nodes and is configured to provide: 
a control plane to enable transmission of control data in the network; 
a user plane to enable transmission of user data to and/or from user equipment which is connected to the network; and 
a set of network functions which comprise user plane functions operating in the user plane and control plane functions operating in the control plane, 
wherein the control plane functions include a session management function configured to select one or a linked series of user plane functions to be used in a data communication session involving the user equipment; 
the method comprising providing, as one of the network functions, an application function which supports an application executed by the user equipment, the application function being provided as a combination of an application function control plane part operating in the control plane and an application function user plane part operating in the user plane and configured for application-specific processing of user data associated with the application, wherein the application function user plane part is a selected one of a plurality of application function user plane parts being accessible via one or more user plane functions; 
wherein said providing the application function comprises: 
configuring the application function control plane part with identification information identifying the plurality of application function user plane parts; 
selecting the application function user plane part from the plurality of application function user plane parts; and 
establishing communication between the application function control plane part and the session management function to enable said function to select the one or the linked series of user plane functions so as to establish a network path from the user equipment to said selected application function user plane part.
15.	(Currently Amended)  A 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/20/20, 2/24/20 has been considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.

Claims 1-15 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … wherein the control plane functions include a session management function configured to select one or a linked series of user plane functions to be used in a data communication session involving the user equipment; wherein the network is configured to provide, as one of the network functions, an application function which supports an application executed by the user equipment, the application function being provided as a combination of an application function control plane part operating in the control plane and an application function user plane part operating in the user plane and configured for application-specific processing of user data associated with the application, wherein: the application function user plane part is selected from a plurality of application function user plane parts, each of the plurality of application function user plane parts being accessible via one or more user plane functions; and the application function control plane part is configured with identification information identifying the plurality of application function user plane parts and to communicate with the session management function to enable said function to select the one or the linked series of user plane functions so as to establish a network path from the user equipment to said selected application function user plane part…in combination with other limitations recited as specified in Claim 1.

The first closest prior art of record is Huawei (EP 3,056,998 A1), as disclosed in the IDS. Huawei teaches a communication network which comprises a plurality of network nodes and is configured to provide (Huawei, Fig 2, Fig 4 [0024] [0025], a User Plane and Control plane in a home management device): a control plane to enable transmission of control data in the network; a user plane to enable transmission of user data to and/or from user equipment which is connected to the network (Huawei, Fig 2, Fig 4 [0024], a user plane function controls user data functions in the user plane VM); and a set of network functions which comprise user plane functions operating in the user plane and control plane functions operating in the control plane (Huawei, Fig 2, Fig 4 [0024], a control plane function controls control functions in the control plane VM).  Huawei does not teach wherein the control plane functions include a session management function configured to select one or a linked series of user plane functions to be used in a data communication session involving the user equipment; wherein the network is configured to provide, as one of the network functions, an application function which supports an application executed by the user equipment, the application function being provided as a combination of an application function control plane part operating in the control plane and an application function user plane part operating in the user plane and configured for application-specific processing of user data associated with the application, wherein: the application function user plane part is selected from a plurality of application function user plane parts, each of the plurality of application function user plane parts being accessible via one or more user plane functions; and the application function control plane part is configured with identification information identifying the plurality of application function user plane parts and to communicate with the session management function to enable said function to select the one or the linked series of user plane functions so as to establish a network path from the user equipment to said selected application function user plane part.

The second closest prior art of record is Yin et al (Pub No: 2019/0268828). Yin teaches a method for a control plane node and user equipment to provide access to an external network via a local network (Yin, Abstract). A subscription data center works with the control plane function network element and user plane function network element to provide subscription data response to the user equipment (Yin, Fig 4A).  Yin does not teach wherein the control plane functions include a session management function configured to select one or a linked series of user plane functions to be used in a data communication session involving the user equipment; wherein the network is configured to provide, as one of the network functions, an application function which supports an application executed by the user equipment, the application function being provided as a combination of an application function control plane part operating in the control plane and an application function user plane part operating in the user plane and configured for application-specific processing of user data associated with the application, wherein: the application function user plane part is selected from a plurality of application function user plane parts, each of the plurality of application function user plane parts being accessible via one or more user plane functions; and the application function control plane part is configured with identification information identifying the plurality of application function user plane parts and to communicate with the session management function to enable said function to select the one or the linked series of user plane functions so as to establish a network path from the user equipment to said selected application function user plane part.
For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Velev et al (Pub No: 2019/0174573). Fig 7-9 [0061}-{0086}
Park et al (Pub No: 2019/0357129). Fig 7-9 [0221-248]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469